DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant art:
	D1: Park (US 20190121050)
	D2: Avivi (US 20180120583)
	D3:Bachar (US 20160018720)

With regard to claim 1, D1 teaches a camera module of an electronic device, (in at least figure 1), the camera module comprising: a lens body (100) comprising a base mount (200); and a bracket comprising a main body (800) and a conductive member (600); wherein: the main body is made of electrically non-conductive material ([0006]) and is configured to fixedly mount the lens body (100).
D1 fails to expressly the conductive member comprises a mounting end and a coupling end opposite to the mounting end, the coupling end is received within the main body and couples to the base mount, the mounting end protrudes from the main body 
In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to the conductive member comprises a mounting end and a coupling end opposite to the mounting end, the coupling end is received within the main body and couples to the base mount, the mounting end protrudes from the main body and is configured to couple to a housing of the electronic device, so that the conductive member is configured to electrically couple the base mount to the housing of the electronic device to discharge electric charge accumulated on the base mount.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 10/14/2021 the above subject matter has been found to be in a state of allowance.
With regard to claims 2-5 the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 6, D1 teaches an electronic device, in at least figure 1, comprising: a housing; and a camera module comprising: a lens body (100) comprising a base mount (200); and a bracket comprising a main body (800) and a conductive member (600); wherein: the main body (800) is made of electrically non-conductive material and is configured to fixedly mount the lens body (100); 
D1 fails to expressly the conductive member comprises a mounting end and a coupling end opposite to the mounting end, the coupling end is received within the main 
In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to the conductive member comprises a mounting end and a coupling end opposite to the mounting end, the coupling end is received within the main body and couples to the base mount, the mounting end protrudes from the main body and is configured to couple to a housing of the electronic device, so that the conductive member is configured to electrically couple the base mount to the housing of the electronic device to discharge electric charge accumulated on the base mount.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 10/14/2021 the above subject matter has been found to be in a state of allowance.
With regard to claims 7-14, the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872